Supreme Court

                                                                   No. 2018-78-Appeal.
                                                                   (PM 18-30)



         In re: Keven McKenna.                :


                                          ORDER

       The respondent, Keven McKenna, states in a document filed with this Court entitled

“McKenna’s Prebriefing Reinstatement of Appeal” that he is appealing from “his illegal arrest

order * * * and his subsequent incarceration” at the Adult Correctional Institutions (ACI). He

appears to be referring to his having been remanded to the ACI by a justice of the Providence

County Superior Court on January 9, 2018 after that justice found him in civil contempt. That

hearing justice found him in civil contempt due to his failure to have paid monies that were past

due on sanctions imposed against him by the Superior Court, pursuant to Rule 11 of the Superior

Court Rules of Civil Procedure, in several related cases in that court: PC-2005-4066, PC-2007-

5153, PC-2007-3471, PC-2006-6481, PC-2006-5659, and PC-2006-0609. On January 9, 2018,

the hearing justice remanded Mr. McKenna to the ACI until such time as he paid the monies

owed. Mr. McKenna ultimately purged himself of the civil contempt on January 12, 2018, and

he was released from custody.

       This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided.

After a close review of the record and careful consideration of the parties’ arguments (both



                                              -1-
written and oral), we are satisfied that cause has not been shown and that this appeal may be

decided at this time.

       It is our opinion that Mr. McKenna’s contentions in this case are not properly before this

Court. On appeal, Mr. McKenna’s only submission was the above-referenced document entitled

“McKenna’s Prebriefing Reinstatement of Appeal.”           In that document, there is absolutely no

developed argument or explanation of any of the allegations raised therein. There is not a single

citation to legal authority. There is not a single citation to the record. Moreover, Mr. McKenna

inexplicably seeks judgment in the amount of one million dollars, which is certainly not within

this Court’s authority to award as regards the case with which we are presented. Consequently, it

is our considered judgment that Mr. McKenna’s contentions on appeal are not properly before us

and have been waived. See State v. Day, 925 A.2d 962, 974 n.19 (R.I. 2007) (“A mere passing

reference to an argument * * *, without meaningful elaboration, will not suffice to merit

appellate review.”); Wilkinson v. State Crime Laboratory Commission, 788 A.2d 1129, 1131 n.1

(R.I. 2002) (“Simply stating an issue for appellate review, without a meaningful discussion

thereof or legal briefing of the issues, does not assist the Court in focusing on the legal questions

raised, and therefore constitutes a waiver of that issue.”).

       What is more, Mr. McKenna conceded at oral argument before this Court that there was

no issue in his case for this Court to adjudicate. Given that concession, there is clearly no need

for us to do anything further. This case is over. See Palazzo v. Alves, 944 A.2d 144, 155 (R.I.

2008) (“There is nothing more to be said; this case is over.”).




                                                 -2-
       For the reasons set forth herein, Mr. McKenna’s appeal is denied. The record may be

remanded to the Superior Court.



       Entered as an Order of this Court this _____
                                               4th day of March, 2019.


                                                  By Order,


                                                             /s/
                                                  _________________________
                                                  Clerk




                                            -3-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In re: Keven McKenna.
                                     No. 2018-78-Appeal.
Case Number
                                     (PM 18-30)
                                     March 4, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Superior Court
Source of Appeal
                                     Associate Justice Netti C. Vogel
Judicial Officer From Lower Court
                                     For State of Rhode Island:

                                     Katherine C. Sadeck
                                     Department of Attorney General
Attorney(s) on Appeal
                                     Michael W. Field
                                     Department of Attorney General
                                     For Respondent:

                                     Keven McKenna, Pro Se




SU-CMS-02B (revised November 2016)